DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/529,094 filed on August 1, 2019.  Claims 1 to 20 are currently pending with the application.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 1, 2019 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 4, 9, 10, 13, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. Publication No. 2016/0171092) hereinafter Mueller, and further in view of Mutha et al. (U.S. Publication No. 2018/0253239) hereinafter Mutha.
	As to claim 1:
	Mueller discloses:
	A method comprising: 
storing essential annotations associated with term spans from an original text document [Paragraph 0036 teaches storing term tokens in original text fields; Paragraph 0038 teaches generating term tokens from terms included in original text and indexing the term tokens into original text fields, where the term tokens are associated with the original text, and therefore, represent the essential annotations]; 
storing non-essential annotations for the term spans from the original text document [Paragraph 0036 teaches storing annotation tokens; Paragraph 0035 teaches generating annotation tokens from annotations an indexes the annotation tokens into parallel fields; Paragraph 0043 teaches generating annotation term tokens from the terms included in the original text]; 
establishing, by one or more processors, links among the core knowledge database and the one or more auxiliary knowledge databases by using parallel fields for corresponding term spans, wherein the parallel fields provide positional term span location information for correlating the essential annotations to the non-essential annotations [Paragraph 0043 teaches aligning (indexing) annotation tokens to the original text and creating an ordered annotation token map; Paragraph 0044 teaches indexing term tokens into original text fields based on their position and indexing the annotation tokens into their respective parallel fields based upon their aligned position; Paragraph 0058 teaches parallel fields are aligned to the original text fields based upon the term location information, thus providing the annotations with term position ; 
receiving, by the one or more processors, a question from a question answering system [Paragraph 0037 teaches question answer system that receives a request and provides a result for the request; Paragraph 0041 teaches receiving a search request]; 
using, by the one or more processors, the correlated essential annotations and non-essential annotations to fetch term spans, from the original text document, that answer the question in a complex response [Paragraph 0041 teaches determining a set of annotations/annotation types and a set of terms for which to search; Paragraph 0045 teaches performing queries based on terms and annotations, where knowledge manager may retrieve specific terms corresponding to query matched annotations; Paragraph 0060 teaches analyzing the search request and determining a set of annotations/annotation types to search and a set of terms to search; Paragraph 0061 teaches creating sub queries for each annotation type and for the term search sets, and aggregates the sub queries into a complex query; Paragraph 0062 teaches processing the complex query and gathering results based on the terms and annotations, by using the terms and annotation tokens in the parallel fields]; 
generating, by the one or more processors, the complex response by using the term spans that are fetched [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms]; and 
returning, by the one or more processors, the complex response to the question answering system [Paragraph 0026 teaches providing a response to the content user containing one or more answers to the question; Paragraph 0037 teaches providing results for the request].

Mutha discloses:
storing, in a core knowledge database, essential annotations [Paragraph 0271 teaches storing system defined tags and the user defined tags separately, where the system defined tags are stored in the management database]; 
storing, in one or more auxiliary knowledge databases, non-essential annotations [Paragraph 0271 teaches storing system defined tags and the user defined tags separately, where the user defined tags are stored in the media agent index].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by storing, in a core knowledge database, essential annotations; storing, in one or more auxiliary knowledge databases, non-essential annotations, as taught by Mutha [Paragraph 0271], because both applications are directed to information management systems; by storing the different types of tags separately, overburdening certain resources in the system is prevented, while improving performance (See Mutha Para [0271]).

As to claim 3:
	Mueller as modified by Mutha discloses:
the essential annotations are higher in a hierarchy of annotations than the non-essential annotations, wherein the hierarchy of annotations describes a syntactic relationship between annotations [Paragraph 0249 teaches taxonomy of classification terms or tags; Paragraph 0295 teaches tags can have hierarchies, which are used to organize the tags].


	Mueller discloses:
one or more term spans from the term spans is a single word [Paragraph 0036 teaches storing term tokens in original text fields; Paragraph 0057 teaches each term corresponds to a word in the original text].

As to claim 9:
	The combination of Mueller and Mutha discloses:
storing, in the core knowledge database, essential metadata that describes all of the original text document [Mueller - Paragraph 0036 teaches storing term tokens in original text fields; Paragraph 0038 teaches generating term tokens from terms included in original text and indexing the term tokens into original text fields, where the term tokens are associated with the original text, and therefore, represent the essential annotations; Mutha – Paragraph 0007 teaches smart tags may be stored with metadata associated with the tagged data]; and 
storing, in the one or more auxiliary knowledge databases, non-essential metadata that describes all of the original text document [Mueller - Paragraph 0036 teaches storing annotation tokens; Paragraph 0035 teaches generating annotation tokens from annotations an indexes the annotation tokens into parallel fields; Paragraph 0043 teaches generating annotation term tokens from the terms included in the original text; Mutha – Paragraph 0007 teaches smart tags may be stored with metadata associated with the tagged data].

As to claim 10:
	Mueller discloses:
A computer program product comprising a computer readable storage medium having program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, and wherein the program code is readable and executable by a processor to perform a method comprising: 
storing essential annotations associated with term spans from an original text document [Paragraph 0036 teaches storing term tokens in original text fields; Paragraph 0038 teaches generating term tokens from terms included in original text and indexing the term tokens into original text fields, where the term tokens are associated with the original text, and therefore, represent the essential annotations]; 
storing non-essential annotations for the term spans from the original text document [Paragraph 0036 teaches storing annotation tokens; Paragraph 0035 teaches generating annotation tokens from annotations an indexes the annotation tokens into parallel fields; Paragraph 0043 teaches generating annotation term tokens from the terms included in the original text]; 
establishing, by one or more processors, links among the core knowledge database and the one or more auxiliary knowledge databases by using parallel fields for corresponding term spans, wherein the parallel fields provide positional term span location information for correlating the essential annotations to the non-essential annotations [Paragraph 0043 teaches aligning (indexing) annotation tokens to the original text and creating an ordered annotation token map; Paragraph 0044 teaches indexing term tokens into original text fields based on their position and indexing the annotation tokens into their respective parallel fields based upon their aligned position; Paragraph 0058 teaches parallel fields are aligned to the original text fields based upon the term location information, thus providing the annotations with term position resolution, in other words, correlating the term tokens and the annotation tokens based on positional information included in the parallel fields]; 
receiving, by the one or more processors, a question from a question answering system [Paragraph 0037 teaches question answer system that receives a request and provides a result for the request; Paragraph 0041 teaches receiving a search request]; 
using, by the one or more processors, the correlated essential annotations and non-essential annotations to fetch term spans, from the original text document, that answer the question in a complex response [Paragraph 0041 teaches determining a set of annotations/annotation types and a set of terms for which to search; Paragraph 0045 teaches performing queries based on terms and annotations, where knowledge manager may retrieve specific terms corresponding to query matched annotations; Paragraph 0060 teaches analyzing the search request and determining a set of annotations/annotation types to search and a set of terms to search; Paragraph 0061 teaches creating sub queries for each annotation type and for the term search sets, and aggregates the sub queries into a complex query; Paragraph 0062 teaches processing the complex query and gathering results based on the terms and annotations, by using the terms and annotation tokens in the parallel fields]; 
generating, by the one or more processors, the complex response by using the term spans that are fetched [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms]; and 
returning, by the one or more processors, the complex response to the question answering system [Paragraph 0026 teaches providing a response to the content user containing one or more answers to the question; Paragraph 0037 teaches providing results for the request].
Mueller does not appear to expressly disclose storing, in a core knowledge database, essential annotations; storing, in one or more auxiliary knowledge databases, non-essential annotations.
Mutha discloses:
storing, in a core knowledge database, essential annotations [Paragraph 0271 teaches storing system defined tags and the user defined tags separately, where the system defined tags are stored in the management database]; 
storing, in one or more auxiliary knowledge databases, non-essential annotations [Paragraph 0271 teaches storing system defined tags and the user defined tags separately, where the user defined tags are stored in the media agent index].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by storing, in a core knowledge database, essential annotations; storing, in one or more auxiliary knowledge databases, non-essential annotations, as taught by Mutha [Paragraph 0271], because both applications are directed to information management systems; by storing the different types of tags separately, overburdening certain resources in the system is prevented, while improving performance (See Mutha Para [0271]).

	As to claim 13:
	Mueller as modified by Mutha discloses:
	the program code is provided as a service in a cloud environment [Paragraph 0051 teaches computing devices includes cloud computing resources].

	As to claim 14:
	Mueller discloses:
	A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable non-transitory storage mediums, and program instructions stored on at least one of the one or more computer readable non-transitory storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories, the stored program instructions executed to perform a method comprising:
storing essential annotations associated with term spans from an original text document [Paragraph 0036 teaches storing term tokens in original text fields; Paragraph 0038 teaches generating term tokens from terms included in original text and indexing the term tokens into original text fields, where the term tokens are associated with the original text, and therefore, represent the essential annotations]; 
storing non-essential annotations for the term spans from the original text document [Paragraph 0036 teaches storing annotation tokens; Paragraph 0035 teaches generating annotation tokens from annotations an indexes the annotation tokens into parallel fields; Paragraph 0043 teaches generating annotation term tokens from the terms included in the original text]; 
establishing, by one or more processors, links among the core knowledge database and the one or more auxiliary knowledge databases by using parallel fields for corresponding term spans, wherein the parallel fields provide positional term span location information for correlating the essential annotations to the non-essential annotations [Paragraph 0043 teaches aligning (indexing) annotation tokens to the original text and creating an ordered annotation token map; Paragraph 0044 teaches indexing term tokens into original text fields based on their position and indexing the annotation tokens into their respective parallel fields based upon their aligned position; Paragraph 0058 teaches parallel fields are aligned to the original text fields based upon the term location information, thus providing the annotations with term position resolution, in other words, correlating the term tokens and the annotation tokens based on positional information included in the parallel fields]; 
receiving, by the one or more processors, a question from a question answering system [Paragraph 0037 teaches question answer system that receives a request and provides a result for the request; Paragraph 0041 teaches receiving a search request]; 
using, by the one or more processors, the correlated essential annotations and non-essential annotations to fetch term spans, from the original text document, that answer the question in a complex response [Paragraph 0041 teaches determining a set of annotations/annotation types and a set of terms for which to search; Paragraph 0045 teaches performing queries based on terms and annotations, where knowledge manager may retrieve specific terms corresponding to query matched annotations; Paragraph 0060 teaches analyzing the search request and determining a set of annotations/annotation types to search and a set of terms to search; Paragraph 0061 teaches creating sub queries for each annotation type and for the term search sets, and aggregates the sub queries into a complex query; Paragraph 0062 teaches processing the complex query and gathering results based on the terms and annotations, by using the terms and annotation tokens in the parallel fields]; 
generating, by the one or more processors, the complex response by using the term spans that are fetched [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms]; and 
returning, by the one or more processors, the complex response to the question answering system [Paragraph 0026 teaches providing a response to the content user containing one or more answers to the question; Paragraph 0037 teaches providing results for the request].
Mueller does not appear to expressly disclose storing, in a core knowledge database, essential annotations; storing, in one or more auxiliary knowledge databases, non-essential annotations.
Mutha discloses:
storing, in a core knowledge database, essential annotations [Paragraph 0271 teaches storing system defined tags and the user defined tags separately, where the system defined tags are stored in the management database]; 
storing, in one or more auxiliary knowledge databases, non-essential annotations [Paragraph 0271 teaches storing system defined tags and the user defined tags separately, where the user defined tags are stored in the media agent index].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by storing, in a core knowledge database, essential annotations; storing, in one or more auxiliary knowledge databases, non-essential annotations, as taught by Mutha [Paragraph 0271], because both applications are directed to information management systems; by storing the different types of tags separately, overburdening certain resources in the system is prevented, while improving performance (See Mutha Para [0271]).

As to claim 16:
	Mueller discloses:
one or more term spans from the term spans is a single word [Paragraph 0036 teaches storing term tokens in original text fields; Paragraph 0057 teaches each term corresponds to a word in the original text].

As to claim 20:
	Mueller as modified by Mutha discloses:
	the program code is provided as a service in a cloud environment [Paragraph 0051 teaches computing devices includes cloud computing resources].
s 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. Publication No. 2016/0171092) hereinafter Mueller, in view of Mutha et al. (U.S. Publication No. 2018/0253239) hereinafter Mutha, and further in view of Ossikine (U.S. Publication No. 2015/0026184).
As to claim 2:
	Mueller discloses:
	essential annotations [Paragraph 0036 teaches storing term tokens in original text fields; Paragraph 0038 teaches generating term tokens from terms included in original text and indexing the term tokens into original text fields, where the term tokens are associated with the original text, and therefore, represent the essential annotations].
	Neither Mueller nor Mutha appear to expressly disclose wherein the essential annotations have a history of more frequent use than the non-essential annotations in identifying term spans used to answer the question.
	Ossikine discloses:
the essential annotations have a history of more frequent use than the non-essential annotations in identifying term spans used to answer the question [Paragraph 0039 teaches comparing occurrences of keywords; Paragraph 0068 teaches analyzing word distributions across multiple documents].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by incorporating essential annotations having a history of more frequent use than the non-essential annotations in identifying term spans used to answer the question, as taught by Ossikine [Paragraph 0068], because both applications are directed to information management 

As to claim 15:
	Mueller discloses:
	essential annotations [Paragraph 0036 teaches storing term tokens in original text fields; Paragraph 0038 teaches generating term tokens from terms included in original text and indexing the term tokens into original text fields, where the term tokens are associated with the original text, and therefore, represent the essential annotations].
	Neither Mueller nor Mutha appear to expressly disclose wherein the essential annotations have a history of more frequent use than the non-essential annotations in identifying term spans used to answer the question.
	Ossikine discloses:
the essential annotations have a history of more frequent use than the non-essential annotations in identifying term spans used to answer the question [Paragraph 0039 teaches comparing occurrences of keywords; Paragraph 0068 teaches analyzing word distributions across multiple documents].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by incorporating essential annotations having a history of more frequent use than the non-essential annotations in identifying term spans used to answer the question, as taught by Ossikine [Paragraph 0068], because both applications are directed to information management systems; by determining difference in occurrence between words improves the training set of the system, improving thereby the accuracy of results.
s 5 to 8, 11, 12, and 17 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. Publication No. 2016/0171092) hereinafter Mueller, in view of Mutha et al. (U.S. Publication No. 2018/0253239) hereinafter Mutha, and further in view of Galitsky (U.S. Publication No. 2019/0095522).
As to claim 5:
	Mueller discloses:
	parallel fields [Paragraph 0044 teaches indexing term tokens into original text fields based on their position and indexing the annotation tokens into their respective parallel fields based upon their aligned position; Paragraph 0058 teaches parallel fields are aligned to the original text fields based upon the term location information, thus providing the annotations with term position resolution, in other words, correlating the term tokens and the annotation tokens based on positional information included in the parallel fields].
	Neither Mueller nor Mutha appear to expressly disclose training, by the question answering system, an artificial intelligence system to respond to the question by utilizing data from various text corpuses that have been identified by the parallel fields.
	Galitsky discloses:
training, by the question answering system, an artificial intelligence system to respond to the question by utilizing data from various text corpuses that have been identified by the parallel fields [Paragraph 0017 teaches training a classification model to determine text to index; Paragraph 0050 teaches machine learning model, training data, and using machine learning models to determine informative parts of text to index, and cause an index to more accurately answer questions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 

As to claim 6:
	Mueller as modified by Galitsky discloses:
the artificial intelligence system is a neural network [Paragraph 0050 teaches machine learning models; Paragraph 0159 teaches machine learning algorithms].

As to claim 7:
	Mueller discloses:
	complex response [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms].
	Neither Mueller nor Mutha appear to expressly disclose using information in the complex response to train an artificial intelligence system to direct a controller to control nominal operations of a physical device.
	Galitsky discloses:
using information in the complex response to train an artificial intelligence system to direct a controller to control nominal operations of a physical device [Paragraph 0017 teaches training a classification model to determine text to index; Paragraph 0050 teaches machine learning .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by using information in the complex response to train an artificial intelligence system to direct a controller to control nominal operations of a physical device, as taught by Galitsky [Paragraph 0017, 0050], because both applications are directed to information management systems; by training an artificial intelligence system to process the response to the questions improves relevancy and accuracy of the results.

As to claim 8:
	Mueller discloses:
	complex response [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms].
	Neither Mueller nor Mutha appear to expressly disclose using information in the complex response to train an artificial intelligence system to direct a controller to change a functionality of a physical device.
	Galitsky discloses:
using information in the complex response to train an artificial intelligence system to direct a controller to change a functionality of a physical device [Paragraph 0017 teaches training a classification model to determine text to index; Paragraph 0050 teaches machine learning model, training data, and using machine learning models to determine informative parts of text to index, and cause an index to more accurately answer questions].


As to claim 11:
	Mueller discloses:
	parallel fields [Paragraph 0044 teaches indexing term tokens into original text fields based on their position and indexing the annotation tokens into their respective parallel fields based upon their aligned position; Paragraph 0058 teaches parallel fields are aligned to the original text fields based upon the term location information, thus providing the annotations with term position resolution, in other words, correlating the term tokens and the annotation tokens based on positional information included in the parallel fields].
	Neither Mueller nor Mutha appear to expressly disclose training, by the question answering system, an artificial intelligence system to respond to the question by utilizing data from various text corpuses that have been identified by the parallel fields.
	Galitsky discloses:
training, by the question answering system, an artificial intelligence system to respond to the question by utilizing data from various text corpuses that have been identified by the parallel fields [Paragraph 0017 teaches training a classification model to determine text to index; Paragraph 0050 teaches machine learning model, training data, and using .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by training, by the question answering system, an artificial intelligence system to respond to the question by utilizing data from various text corpuses that have been identified by the parallel fields, as taught by Galitsky [Paragraph 0017, 0050], because both applications are directed to information management systems; by training an artificial intelligence system to process the response to the questions improves relevancy and accuracy of the results.

As to claim 12:
	Mueller discloses:
	complex response [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms].
	Neither Mueller nor Mutha appear to expressly disclose using information in the complex response to train an artificial intelligence system to direct a controller to control nominal operations of a physical device.
	Galitsky discloses:
using information in the complex response to train an artificial intelligence system to direct a controller to control nominal operations of a physical device [Paragraph 0017 teaches training a classification model to determine text to index; Paragraph 0050 teaches machine learning model, training data, and using machine learning models to determine informative parts of text to index, and cause an index to more accurately answer questions].


As to claim 17:
	Mueller discloses:
	parallel fields [Paragraph 0044 teaches indexing term tokens into original text fields based on their position and indexing the annotation tokens into their respective parallel fields based upon their aligned position; Paragraph 0058 teaches parallel fields are aligned to the original text fields based upon the term location information, thus providing the annotations with term position resolution, in other words, correlating the term tokens and the annotation tokens based on positional information included in the parallel fields].
	Neither Mueller nor Mutha appear to expressly disclose training, by the question answering system, an artificial intelligence system to respond to the question by utilizing data from various text corpuses that have been identified by the parallel fields.
	Galitsky discloses:
training, by the question answering system, an artificial intelligence system to respond to the question by utilizing data from various text corpuses that have been identified by the parallel fields [Paragraph 0017 teaches training a classification model to determine text to index; Paragraph 0050 teaches machine learning model, training data, and using .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mueller, by training, by the question answering system, an artificial intelligence system to respond to the question by utilizing data from various text corpuses that have been identified by the parallel fields, as taught by Galitsky [Paragraph 0017, 0050], because both applications are directed to information management systems; by training an artificial intelligence system to process the response to the questions improves relevancy and accuracy of the results.

As to claim 18:
	Mueller discloses:
	complex response [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms].
	Neither Mueller nor Mutha appear to expressly disclose using information in the complex response to train an artificial intelligence system to direct a controller to control nominal operations of a physical device.
	Galitsky discloses:
using information in the complex response to train an artificial intelligence system to direct a controller to control nominal operations of a physical device [Paragraph 0017 teaches training a classification model to determine text to index; Paragraph 0050 teaches machine learning model, training data, and using machine learning models to determine informative parts of text to index, and cause an index to more accurately answer questions].


As to claim 19:
	Mueller discloses:
	complex response [Paragraph 0041 teaches generating search results based upon the query results from the complex query, therefore, generating a complex response based on the retrieved terms].
	Neither Mueller nor Mutha appear to expressly disclose using information in the complex response to train an artificial intelligence system to direct a controller to change a functionality of a physical device.
	Galitsky discloses:
using information in the complex response to train an artificial intelligence system to direct a controller to change a functionality of a physical device [Paragraph 0017 teaches training a classification model to determine text to index; Paragraph 0050 teaches machine learning model, training data, and using machine learning models to determine informative parts of text to index, and cause an index to more accurately answer questions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169